DETAILED ACTION
This office action is responsive to communication filed on February 15, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhuo Xu (Reg. 62,987) on March 2, 2021.

The claims are amended as follows:

Claim 1, Page 2
Line 14 of Claim 1, delete “capacitors” and insert -- capacitor -- after “at least one storage”

Claim 8, Page 3
Line 3 of Claim 8, insert -- second -- before “switch is closed”

Claim 12, Page 4
Line 2 of Claim 12, insert -- storage -- before “capacitors”

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	Consider claim 1, the prior art of record does not teach nor reasonably suggest that the image sensor comprises a plurality of first switches and a second switch, wherein the transistor is electrically connected to the first switches, the at least one storage capacitor and the voltage provider, and the voltage provider is connected to the second switch in parallel, wherein the extra voltage is provided to the at least one storage capacitor by the voltage provider when a capacitance of the at least one storage capacitors is less than 120 pF, in combination with the other elements recited in claim 1.

	Claims 2-6 and 8 are allowed as depending from claim 1. 

	Claims 9, 10 and 13 are allowed for the reasons provided on pages 10-12 of the Office Action filed March 30, 2020.

	Claims 11 and 12 are allowed as depending from an allowed claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696